SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 Commission file number 0-11254 COPYTELE, INC. (Exact name of registrant as specified in its charter) Delaware 11-2622630 (State or other jurisdiction (I.R.S. Employer incorporation or organization Identification no.) 900 Walt Whitman Road Melville, NY (Address of principal executive offices) (Zip Code) (631) 549-5900 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. On June 9, 2011, the registrant had outstanding 170,759,267 shares of Common Stock, par value $.01 per share, which is the registrant’s only class of common stock. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1.Financial Statements. Condensed Consolidated Balance Sheets as of April 30, 2011 (Unaudited) and October 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) for the six months ended April 30, 2011 and 2010 4 Condensed Consolidated Statements of Operations (Unaudited) for the three months ended April 30, 2011 and 2010 5 Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) for the six months ended April 30, 2011 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the six months ended April 30, 2011 and 2010 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 – 25 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. 26 – 43 Item 3.Quantitative and Qualitative Disclosures About Market Risk 43 Item 4.Controls and Procedures. 43 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 44 Item 1A. Risk Factors. 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 44 Item 3. Defaults Upon Senior Securities. 44 Item 5. Other Information. 44 Item 6. Exhibits. 44 SIGNATURES 45 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements. COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS April 30, October 31, Current assets: Cash and cash equivalents $ $ Short-term investment in U.S. government securities - Inventories Prepaid expenses and other current assets Total current assets Investment in Videocon Industries Limited global depository receipts, at market value Investment in Volga-Svet, Ltd., at cost Investment in Digital Info Security Co. Inc. common stock, at market value Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Contingencies (Note 10) Loan payable to related party Shareholders’ equity: Preferred stock, par value $100 per share; 500,000 shares authorized; no shares issued or outstanding - - Common stock, par value $.01 per share; 240,000,000 shares authorized; 168,608,568 and 153,744,438 shares issued and outstanding, respectively Additional paid-in capital Loan receivable from related party ) ) Accumulated deficit ) ) Accumulated other comprehensive (loss) income ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Six Months Ended April 30, Net revenue Revenue from sales of encryption products, net $ $ Display technology license fee - Total net revenue Cost of revenue and operating expenses Cost of encryption products sold Research and development expenses Selling, general and administrative expenses Total cost of revenue and operating expenses Loss from operations ) ) Dividend income - Interest income Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended April 30, Net revenue Revenue from sales of encryption products, net $ $ Display technology license fee - Total net revenue Cost of revenue and operating expenses Cost of encryption products sold Research and development expenses Selling, general and administrative expenses Total cost of revenue and operating expenses Loss from operations ) ) Dividend Income - Interest income Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED APRIL 30, 2011 (UNAUDITED) Loan Accumulated Additional Receivable Other Total Common Stock Paid-in From Accumulated Comprehensive Shareholders’ Shares Par Value Capital Related Party Deficit Income (Loss) Equity Balance, October 31, 2010 $ $ $ ) $ ) $ $ Stock option compensation to employees - Stock option compensation to consultant - Common stock issued upon exercise of stock options under stock option plans - - - Common stock issued to employees pursuant to stock incentive plans - - - Common stock issued to consultants pursuant to stock incentive plans - - - Common stock and warrants issued in a private placement - - - Unrealized (loss) on investment in Videocon Industries Limited global depository receipts - ) ) Unrealized (loss) on investment in Digital Info SecurityCo., Inc. common stock - ) ) Net loss - ) - ) Balance, April 30, 2011 $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended April 30, Cash flow from operating activities: Payments to suppliers, employees and consultants $ ) $ ) Cash received from sales of product and services Cash received from display technology license fee - Dividend received - Net cash used in operating activities ) ) Cash flow from investing activities: Disbursements to acquire short-term investments (U.S. government securities) ) ) Proceeds from the sale or maturities of short-term investments (U.S. government securities) Proceeds from sale of Digital Info Security Co., Inc. common stock Payments for purchases of property and equipment ) - Net cash (used in) provided byinvesting activities ) Cash flow from financing activities: Private placement - Proceeds from exercise of stock options Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net loss to net cash used in operating activities: Net loss $ ) $ ) Stock option compensation to employees Stock option compensation to consultants Stock awards granted to employees pursuant to stockincentive plans Stock awards granted to consultants pursuant to stockincentive plans Provision for slow moving inventory reserve - Depreciation expense Amortized discount on investments (U.S. government securities) ) ) (Gain) on sale of Digital Info Security Co., Inc. common stock ) ) Change in operating assets and liabilities: Inventories Prepaid expenses and other current assets Accounts payable andaccrued liabilities ) Net cash used in operating activities $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 7 COPYTELE, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BUSINESSANDFUNDING Description of Business and Basis of Presentation Our principal operations include the development, production and marketing of thin flat display technologies, including low-voltage phosphor color displays and low-power passive E-Paper® displays, and the development, production and marketing of multi-functional encryption products that provide information security for domestic and international users over virtually every communications media. The condensed consolidated financial statements are unaudited, and have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial reporting, and with the rules and regulations of the Securities and Exchange Commission regarding interim financial reporting.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.The information contained herein is as of April 30, 2011 and for the six-month and three-month periods ended April 30, 2011 and 2010.In management’s opinion, all adjustments (consisting only of normal recurring adjustments considered necessary for a fair presentation of the results of operations for such periods) have been included herein.We are required to make certain estimates, judgments and assumptions that management believes are reasonable based upon the information available.These estimates and assumptions affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the dates of the condensed consolidated financial statements and the reported amounts of revenue and expenses during the reporting periods.We have evaluated subsequent events for possible disclosure through the date the condensed consolidated financial statements were issued. The condensed consolidated financial statements include the accounts of CopyTele, Inc. and its wholly owned subsidiaries, CopyTele International Ltd. (“CopyTele International”) and CopyTele Marketing Inc. (“CopyTele Marketing”).CopyTele International and CopyTele Marketing were incorporated in the British Virgin Islands in July 2007 and September 2007, respectively.CopyTele International was formed for the purpose of holding an investment in global depository receipts of Videocon Industries Limited, an Indian company (“Videocon”).As of April 30, 2011, CopyTele Marketing was inactive.All significant intercompany transactions have been eliminated in consolidation. The results of operations for interim periods presented are not necessarily indicative of the results that may be expected for a full year or any interim period.Reference is made to the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended October 31, 2010, for more extensive disclosures than contained in these condensed consolidated financial statements. 8 Funding and Management’s Plans Since our inception, we have met our liquidity and capital expenditure needs primarily through the proceeds from sales of common stock in our initial public offering, in private placements, upon exercise of warrants issued in connection with the private placements and our initial public offering, and upon the exercise of stock options.In addition, commencing in the fourth quarter of fiscal 1999, we have generated limited cash flows from sales of our encryption products and in May 2008 began receiving license fees from Videocon related to our display technology pursuant to the Videocon License Agreement (as defined below).In May 2011, we entered into the EPD License Agreement and Nano Display License Agreement (as defined below) with AU Optronics Corp., a Taiwanese company (“AUO”), and are scheduled to receive an initial license fee in June 2011. During the six months ended April 30, 2011, our cash used in operating activities was approximately $1,336,000.This resulted from payments to suppliers, employees and consultants of approximately $1,438,000, which was offset by cash of approximately $102,000 received from collections of accounts receivable related to sales of encryption products.Our cash used in investing activities during the six months ended April 30, 2011 was approximately $1,239,000, which resulted from purchases of short-term U.S. government securities of approximately $1,549,000 and the purchase of equipment for approximately $8,000, offset by approximately $200,000 received upon the sale of short-term investments consisting of U.S. government securities and approximately $119,000 received upon the sale of Digital Info Security Co. Inc. (“DISC”) common stock.Our cash provided by financing activities during the six months ended April 30, 2011 was approximately $1,827,000, which resulted from cash of $1,250,000 received from the sale of common stock in a private placement and approximately $577,000 received upon the exercise of stock options.As a result, our cash, cash equivalents, and investments in U.S. government securities at April 30, 2011 increased to approximately $1,696,000 from approximately $1,094,000 at October 31, 2010. Total employee compensation expense for the six-month periods ended April 30, 2011 and 2010 was approximately $1,742,000 and $1,876,000, respectively, and for the three-month periods ended April 30, 2011 and 2010 was approximately $774,000 and $1,038,000, respectively.During the six-months ended April 30, 2011 and 2010, a significant portion of employee compensation consisted of the issuance of stock and stock options to employees in lieu of cash compensation.We recorded stock-based compensation expense, related to stock awards granted to employees, for the six-month periods ended April 30, 2011 and 2010 of approximately $960,000 and $995,000, respectively, and the three-month periods ended April 30, 2011 and 2010 of approximately $484,000 and $618,000, respectively.We recorded stock-based compensation expense, related to stock options granted to employees and directors, for the six-month periods ended April 30, 2011 and 2010 of approximately $309,000 and $439,000, respectively and for the three-month periods ended April 30, 2011 and 2010 of approximately $50,000 and $164,000 respectively. 9 In February 2011, we sold 7,000,000unregistered shares of our common stock in a private placement at a price of $0.1786 per share, for proceeds of $1,250,000, of which 3,360,000 shares were sold to our Chairman and Chief Executive Officer, our Chief Financial Officer and director, and the two other directors of the Company.In conjunction with the sale of the common stock, we issued warrants to purchase 7,000,000 unregisteredshares of our common stock.Each warrant grants the holder the right to purchase one share of our common stock (or 7,000,000 shares of common stock in the aggregate) at the purchase price of $0.1786 per share on or before February 8, 2016.The warrants were valued at $0.0756 per share using a Black-Scholes pricing model, adjusted for the estimated impact on fair value of the restrictions relating to the warrants. We believe that our existing cash and cash equivalents, together with cash flows from expected sales of our encryption products and revenue relating to our display technologies, including license fee and royalties from Videocon, AUO or others, and other potential sources of cash flows, will be sufficient to enable us to continue our marketing, production, and research and development activities for at least 12 months from the end of this reporting period, if not longer.However, our projections of future cash needs and cash flows may differ from actual results.If current cash on hand and cash that may be generated from operations are insufficient to satisfy our liquidity requirements, we may seek to sell our investment securities or other financial assets or our debt or additional equity securities or obtain loans from various financial institutions where possible.The sale of additional equity securities or convertible debt could result in dilution to our stockholders.It is also management’s intention to continue to compensate employees and consultants by issuing stock or stock options.We currently have no arrangements with respect to additional financing.We can give no assurance that we will generate sufficient revenues in the future (through sales, license fees and royalties, or otherwise) to satisfy our liquidity requirements or sustain future operations, that our production capabilities will be adequate, that other products will not be produced by other companies that will render our products obsolete, or that other sources of funding, such as sales of equity or debt, would be available, if needed, on favorable terms or at all.If we cannot obtain such funding if needed, we would need to curtail or cease some or all of our operations. AU Optronics Corp. On May 27, 2011, we entered into an Exclusive License Agreement (the “EPD License Agreement”) with AUO.Under the EPD License Agreement, we provided AUO with an exclusive, non-transferable, worldwide license of our E-Paper ® display patents and technology (the “EPD Licensed Technology”), for AUO (or an AUO affiliate) to produce, market and sell products containing the EPD Licensed Technology, with the right to sublicense the technology to third parties.We retained the non-exclusive right to use the EPD Licensed Technology in a non-competitive manner. 10 On May 27, 2011, we also entered into a License Agreement (the “Nano Display License Agreement”) with AUO.Under the Nano Display License Agreement, we provided AUO with a non-exclusive, non-transferable, worldwide license of our Nano Display patents and technology (the “Nano Display Licensed Technology”), for AUO (or an AUO affiliate) to produce, market and sell products containing the Nano Display Licensed Technology, with the right to consent to the granting of licenses of the Nano Display Licensed Technology to third parties. Under these agreements, AUO has agreed to pay CopyTele an aggregate license fee of US$ 10 million, of which $3 million is payable on or before June 26, 2011 and an additional US $7 million is payable upon completion of certain conditions for the respective technologies.In addition, each of the agreements also provides for the basis for royalty payments by AUO to CopyTele. Related Party Transactions with Videocon Industries Limited In November 2007, we entered into a Technology License Agreement (as amended in May 2008), (the “Videocon License Agreement”) with Videocon.In April 2008, the Indian Government approved the Videocon License Agreement.Under the Videocon License Agreement, we provide Videocon with a non-transferable, worldwide license of our technology for thin, flat, low voltage phosphor, Nano Displays (the “Licensed Technology”), for Videocon (or a Videocon Group company) to produce and market products, including TVs, incorporating displays utilizing the Licensed Technology.With the approval and support of Videocon, in May 2011 we have entered into license agreements with AUO, a large LCD display producer, to utilize their production facilities to produce our display technologies, including the Licensed Technology, for their own products and potentially for Videocon products.Additional licenses of the Licensed Technology to third parties require the joint agreement of CopyTele, Videocon, and AUO. Under the terms of the Videocon License Agreement, we were scheduled to receive a license fee of $11 million from Videocon, payable in installments over a 27 month period, which commenced in May 2008 and was originally scheduled to continued until August 2010 (which has been extended due to a portion of such license fee payments having been subsequently deferred as described in more detail below), and an agreed upon royalty from Videocon based on display sales by Videocon, which royalty will decrease after a specified sales level and time period are reached and may increase under other certain circumstances as a result of significant improvements in the Licensed Technology, as defined in the Videocon License Agreement. In May 2008, we received the first installment of the license fee of $2,000,000, under the Videocon License Agreement.In March 2009, we agreed to defer license fee payments due from Videocon that had been scheduled to be paid in the second quarter of fiscal year 2009 and we separately agreed to reimburse Videocon $250,000 for engineering services related to improved versions of our display technology, which amount was offset against amounts due from Videocon in lieu of a cash payment.In June 2009, we received a license fee payment from Videocon of $250,000, which was due during the quarter ended April 30, 2009 pursuant to the modified payment terms.In August 2009, we received a license fee payment from Videocon of $100,000, which was due during the quarter ended July 31, 2009 pursuant to the modified payment terms.In January 2010, we agreed to defer the license fee payments due from Videocon that had been scheduled to be paid in the first quarter of fiscal year 2010.In March 2010, we received a license fee payment from Videocon of $300,000, which was due during the quarter ended January 31, 2010 pursuant to the modified payment terms.In June 2010, we agreed to continue the deferral of the license fee payments from Videocon.In August 2010, we received an additional license fee payment from Videocon of $300,000, which was due during the quarter ended July 31, 2010 pursuant to the modified payment terms.In September 2010, we agreed to defer the license fee payments due from Videocon that had been scheduled to be paid in the fourth quarter of fiscal year 2010 on the condition that during the first quarter of fiscal year 2011, Videocon make an additional payment of $300,000, which payment we are currently in discussion with Videocon for as well as for the balance of the license fee payments of $7.8 million, in light of the addition of a licensee and other potential licensees. 11 While not contemplated or required by the terms of the Videocon License Agreement, after discussions with Videocon, we agreed to the above payment deferrals in light of our joint decision to jointly develop improved versions of our Nano Display technology and the additional time and effort required by Videocon and us to incorporate the developmental improvements.However, the total amount of the payments did not change and Videocon’s obligation to make such payments continues to be subject only to CopyTele’s limited performance requirements and is not dependent on any specific performance standards which must be met by completion or delivery of prototypes of CopyTele’s products in the development stage.Videocon’s obligations with respect to the pre-production phase, and CopyTele’s assistance, under the Videocon License Agreement remain unaffected.We presently anticipate that ongoing improvements to our display technology and our current discussions with Videocon as described above will likely result in future modifications of the timing of payments from Videocon.As of April 30, 2011, we have received aggregate license fee payments from Videocon of $3.2 million. Under the Videocon License Agreement, Videocon, with our assistance, is to provide the design and process engineering required to produce production display modules utilizing the Licensed Technology and also to provide all tooling and fixtures required for the production process.Under the terms of the Videocon License Agreement, we are disclosing to Videocon the Licensed Technology, including any improvements, providing documentation and training of Videocon personnel, and cooperating with Videocon to jointly implement our technology prior to production to produce prototypes of such modules.Improvements to the technology are to be jointly owned by CopyTele and Videocon. The arrangement with Videocon also provides for each of the parties to designatean advisor to the other party’sBoard of Directors.The purpose of the advisor to the Board of Directors is to provide knowledge to the Board of the display market and to apprise the Board of developments in this market.CopyTele believes this designation to be inconsequential to the operation of the Videocon License Agreement. Under the Videocon License Agreement we continue to have the right to produce and market products utilizing the Licensed Technology.We also continue to have the right to utilize Volga Svet Ltd., a Russian corporation (“Volga”), in which we have a 19.9% ownership interest, with whom we have been working with for more than thirteen years, and an Asian company with whom we have been working with for more than seven years, to produce and market, products utilizing the Licensed Technology. 12 At the same time we entered into the original Videocon License Agreement, we also entered into a Share Subscription Agreement (the “Share Subscription Agreement”) with Mars Overseas Limited, an affiliate of Videocon (“Mars Overseas”).Under the Share Subscription Agreement, Mars Overseas purchased 20,000,000 unregistered shares of our common stock (the “CopyTele Shares”) from us for an aggregate purchase price of $16,200,000, which was valued based on the actively traded market price of our common stock.The purchase of the CopyTele Shares pursuant to the Share Subscription Agreement closed in November 2007. Also in November 2007, our wholly-owned subsidiary, CopyTele International, entered into a GDR Purchase Agreement, as amended (the “Purchase Agreement”) with Global EPC Ventures Limited (“Global”), for CopyTele International to purchase from Global 1,495,845 global depository receipts of Videocon (the “Videocon GDRs”), acquired by Global on the Luxembourg Stock Exchange for an aggregate purchase price of $16,200,000.The price of the Videocon GDRs on the Luxembourg Stock Exchange is based on the underlying price of Videocon’s equity shares which are traded on stock exchanges in India with prices quoted in rupees.The purchase of the Videocon GDRs pursuant to the Purchase Agreement closed in December 2007.See Note 4 “Fair Value Measurements” for additional information. For the purpose of effecting a lock up of the Videocon GDRs and CopyTele Shares (collectively, the “Securities”) for a period of seven years, and therefore restricting both parties from selling or transferring the Securities during such period, CopyTele International and Mars Overseas entered into two Loan and Pledge Agreements in November 2007.The Videocon GDRs are to be held as security for a loan in the principal amount of $5,000,000 from Mars Overseas to CopyTele International, and the CopyTele Shares are similarly held as security for a loan in the principal amount of $5,000,000 from CopyTele International to Mars Overseas.The loans are for a term of seven years and do not bear interest.Prepayment of each loan requires payment of a premium by the borrower and, in any event, the lien on the Securities securing the prepaid loan will not be released until the seventh anniversary of the closing of the loans and the prepaid amount would be held in escrow until such date.The loan agreements required the parties to enter into an escrow agreement under which the parties deposited the Securities with an escrow agent for the term of the loans.The loan agreements also provide for customary events of default which may result in forfeiture of the Securities by the defaulting party.The loan and escrow agreements also provide for the transfer to the respective parties, free and clear of any encumbrances under the agreements, any dividends, distributions, rights or other proceeds or benefits received by the escrow agent in respect of the Securities.The closing of the loans took place in December 2007.The loan receivable from Mars Overseas is classified as a contra-equity under shareholders’ equity in the accompanying condensed consolidated balance sheet, because the loan receivable is secured by the CopyTele Shares and the Share Subscription Agreement and Loan and Pledge Agreement were entered into concurrently. 13 Revenue Recognition Revenues from sales are recorded when all four of the following criteria are met: (i) persuasive evidence of an arrangement exists; (ii) delivery has occurred and title has transferred or services have been rendered; (iii) our price to the buyer is fixed or determinable; and (iv) collectibility is reasonably assured. We have assessed the revenue guidance of Accounting Standards Codification (“ASC”) 605-25 “Multiple-Element Arrangements” to determine whether multiple deliverables in our arrangement with Videoconrepresent separate units of accounting.Under the Videocon License Agreement, CopyTele is required to: (a) disclose to Videocon the Licensed Technology and provide reasonable training of Videocon personnel; (b) jointly cooperate with Videocon to produce prototypes prior to production; and (c) assist Videocon in preparing for production.CopyTele has determined that these performance obligations do not have value to Videocon on a standalone basis, as defined in such accounting guidance, and accordingly they do not represent separate units of accounting. We have established objective and reasonable evidence of fair value for the royalty to be earned during the production period based on analysis of the pricing for similar agreements.Since the inception of the Videocon License Agreement, we have not earned any royalty income.In addition, we have determined that the license fee of $11 million to be paid during the pre-production period and royalties on product sales reflects the established fair value for these deliverables.We will recognize the $11 million license fee over the estimated period that we expect to provide cooperation and assistance, limiting the revenue recognized on a cumulative basis to the aggregate license fee payments received from Videocon.As a result of ongoing improvements to our display technology, we have extended the estimated period that we expect to provide cooperation and assistance.We will assess at each reporting period the progress and assistance provided and will continue to evaluate the period during which this fee will be recognized.On this basis, we recognized license fee revenue for the six-month periods and three-month periods ended April 30, 2011 and 2010 of $ -0- and $300,000, respectively. 2. STOCK BASED COMPENSATION We maintain stock equity incentive plans under which we may grant non-qualified stock options, stock appreciation rights, stock awards, performance awards, or stock units to employees, directors and consultants. 14 Stock Option Compensation Expense We account for stock options granted to employees and directors using the accounting guidance in ASC 718 “Stock Compensation” (“ASC 718”).In accordance with ASC 718, we estimate the fair value of stock options granted on the date of grant using the Black-Scholes pricing model.We recognize compensation expense for stock option awards on a straight-line basis over the requisite service period of the grant.We recorded stock-based compensation expense, related to stock options granted to employees and directors, of approximately $309,000 and $439,000, during the six-month periods ended April 30, 2011 and 2010, respectively, and of approximately $50,000 and $164,000, during the three-month periods ended April 30, 2011 and 2010, respectively.Such compensation expense is included in the accompanying condensed consolidated statements of operations in either research and development expenses or selling, general and administrative expenses, as applicable based on the functions performed by such employees and directors. The stock-based compensation cost for stock options granted in prior periods but not yet vested, included in compensation expense related to stock options granted to employees and directors, recorded during the six-month periods ended April 30, 2011 and 2010 was approximately $4,000 and $12,000, respectively, and during the three-month periods ended April 30, 2011 and 2011 was approximately $2,000 and $6,000,respectively.As of April 30, 2011, there was approximately $4,000 of unrecognized compensation cost related to non-vested share-based compensation arrangements for stock options granted to employees and directors, which is expected to be amortized during the current fiscal year. We account for stock options granted to consultants using the accounting guidance under ASC 505-50 “Equity-Based Payments to Non-Employees”.In accordance with ASC 505-50, we estimate the fair value of stock options granted on the date of grant using the Black-Scholes pricing model.We recognized consulting expense for options granted to non-employee consultants, during the six-month periods ended April 30, 2011 and 2010, of approximately $44,000 and $6,000, respectively and during the three-month periods ended April 30, 2011 and April 30, 2010, of approximately $42,000 and $6,000, respectively. Such consulting expense is included in the accompanying condensed consolidated statements of operations in either research and development expenses or selling, general and administrative expenses, as applicable based on the functions performed by such consultants.As of April 30, 2011, there was no unrecognized consulting expense related to non-vested share-based compensation arrangements for stock options granted to consultants. Fair Value Determination We separate the employees and directors we grant stock options to into three relatively homogenous groups, based on exercise and post-vesting employment termination behaviors.To determine the weighted average fair value of stock options on the date of grant for options granted to employees and directors, we take a weighted average of the assumptions used for each of these groups.The fair value of stock options granted to consultants is determined on an individual basis.Stock options we granted during the six months ended April 30, 2011 and 2010 consisted of awards of options with 10-year terms which vested immediately. 15 The following weighted average assumptions were used in estimating the fair value of stock options granted during the six and three months ended April 30, 2011 and 2010. For the Six Months Ended April 30, For the Three Months Ended April 30, Weighted average fair value at grant date Valuation assumptions: Expected life ( years) Expected volatility 101% 111% 106% 104% Risk-free interest rate .85% .76% 1.44% .87% Expected dividend yield 0 0 0 0 The expected term of stock options represents the weighted average period the stock options are expected to remain outstanding.Actual historical performance is used for awards exercised or cancelled.For awards that remain unexercised and outstanding, even exercise over the remaining contractual term is assumed.Each category is weighted for its relative size in the population and is then multiplied by the indicated expected term for each category to arrive at the expected term for the population.We estimated the expected volatility of our shares of common stock based upon the historical volatility of our share price over a period of time equal to the expected term of the options.We estimated the risk-free interest rate based on the implied yield available on the applicable grant date of a U.S. Treasury note with a term equal to the expected term of the underlying grants.We made the dividend yield assumption based on our history of not paying dividends and our expectation not to pay dividends in the future.Under ASC 718, the amount of stock-based compensation expense recognized is based on the portion of the awards that are ultimately expected to vest.Accordingly, we reduce the fair value of the stock option awards for expected forfeitures, which are forfeitures of the unvested portion of surrendered options.We estimated expected forfeitures based on our historical experience. We will reconsider use of the Black-Scholes pricing model if additional information becomes available in the future that indicates another model would be more appropriate, or if grants issued in future periods have characteristics that cannot be reasonably estimated using this model.If factors change and we employ different assumptions in the application of ASC 718 and ASC 505-50 in future periods, the compensation expense that we record may differ significantly from what we have recorded in the current period. 16 Stock Option Activity During the six-month periods ended April 30, 2011 and 2010, we granted options to purchase 2,805,000 shares and 1,610,000 shares, respectively, to employees, directors and consultants of common stock at weighted average exercise prices of $0.22 and $0.51 per share, respectively, pursuant to the CopyTele, Inc. 2003 Share Incentive Plan (the "2003 Share Plan") and the CopyTele, Inc. 2010 Share Incentive Plan (the "2010 Share Plan).During the six-month periods ended April 30, 2011 and 2010, stock options to purchase 2,545,000 shares and 1,665,000 shares, respectively, of common stock were exercised with aggregate proceeds of approximately $577,000 and $854,000, respectively. StockOptionPlans As of April 30, 2011, we have three stock option plans: the CopyTele, Inc. 2000 Share Incentive Plan ("2000 Share Plan "), the 2003 Share Plan, and the 2010 Share Plan, which were adopted by our Board of Directors on May 8, 2000, April 21, 2003 and July 14, 2010, respectively. In accordance with the provisions thereof, the 2000 Share Plan terminated with respect to the grant of future options on May 8, 2010.The exercise price with respect to all of the stock options granted under the 2000 Share Plan, since its inception, was equal to the fair market value of the underlying common stock at the grant date.Information regarding the 2000 Share Plan for the six months ended April 30, 2011 is as follows: Shares Weighted Average Exercise Price Per Share Aggregate Intrinsic Value Options Outstanding and Exercisable at October 31, 2010 Expired ) Options Outstanding and Exercisable at April 30, 2011 $ -0- The following table summarizes information about stock options outstanding under the 2000 Share Plan as of April 30, 2011: Options Outstanding and Exercisable Range of Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price 17 The 2003 Share Plan provides for the grant of nonqualified stock options, stock appreciation rights, stock awards, performance awards, and stock units to key employees and consultants.The maximum number of shares of common stock available for issuance under the 2003 Share Plan is 70,000,000 shares. The 2003 Share Plan is administered by the Board of Directors, which determines the option price, term, and provisions of each option.The exercise price with respect to all of the options granted under the 2003 Share Plan since its inception was equal to the fair market value of the underlying common stock at the grant date. As of April 30, 2011, the 2003 Share Plan had 345,694 shares available for future grants.No grants were made under the 2003 Share Plan during the six-month period ended April 30, 2011.Information regarding the 2003 Share Plan for the six months ended April 30, 2011 is as follows: Shares Weighted Average Exercise Price Per Share Aggregate Intrinsic Value Options Outstanding and Exercisable at October 31, 2010 and April 30, 2011 $ -0- The following table summarizes information about stock options outstanding under the 2003 Share Plan as of April 30, 2011: Options Outstanding & Exercisable Range of Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price $0.25 - $0.65 $0.68 - $0.84 $0.86 - $1.46 The 2010 Share Plan provides for the grant of nonqualified stock options, stock appreciation rights, stock awards, performance awards, and stock units to key employees and consultants.The maximum number of shares of common stock available for issuance under the 2010 Share Plan is 15,000,000 shares. Current and future non-employee directors are automatically granted nonqualified stock options to purchase up to 60,000 shares of common stock upon their initial election to the Board of Directors and 60,000 shares of common stock at the time of each subsequent annual meeting of our shareholders at which they are elected to the Board of Directors.The 2010 Share Plan is administered by the Board of Directors, which determines the option price, term, and provisions of each option. The exercise price with respect to the options granted under the 2010 Share Plan since its inception was equal to the fair market value of the underlying common stock at the grant date.As of April 30, 2011, the 2010 Share Plan had 1,966,340 shares available for future grants.Information regarding the 2010 Share Plan for the six months ended April 30, 2011 is as follows: 18 Shares Weighted Average Exercise Price Per Share Aggregate Intrinsic Value Options Outstanding at October 31, 2010 Granted Exercised ) Options Outstandingat April 30, 2011 Options Exercisable at April 30, 2011 The following table summarizes information about stock options outstanding under the 2010 Share Plan as of April 30, 2011: Options Outstanding Options Exercisable Range of Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price Number Exercisable Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price $0.18 -$0.23 Stock Awards We account for stock awards granted to employees and consultants based on their grant date fair value, in accordance with ASC 718 and ASC 505-50, respectively.During the six-month periods ended April 30, 2011 and 2010, we issued 5,115,195 shares and 2,131,505 shares, respectively, of common stock to certain employees for services rendered, principally in lieu of cash compensation, pursuant to the 2010 Share Plan and the 2003 Share Plan.We recorded compensation expense for the six-month periods ended April 30, 2011 and 2010, of approximately $960,000 and $995,000, respectively, and for the three-month periods ended April 30, 2011 and 2010, of approximately $484,000 and $618,000, respectively, for the shares of common stock issued to employees.Such compensation expense is included in the accompanying condensed consolidated statements of operations in either research and development expenses or selling, general and administrative expenses, as applicable based on the functions performed by such employees and directors.In addition, during the six-month periods ended April 30, 2011 and 2010, we issued 203,935 shares and 79,605 shares, respectively, of common stock to consultants for services rendered pursuant to the 2010 Share Plan and the 2003 Share Plan.We recorded consulting expense for the six-month periods ended April 30, 2011 and 2010 of approximately $36,000 and $42,000, respectively, and for the three-month periods ended April 30, 2011 and 2010 of approximately $20,000 and $10,000, respectively for the shares of common stock issued to consultants.Such consulting expense is included in the accompanying condensed consolidated statements of operations in either research and development expenses or selling, general and administrative expenses, as applicable based on the functions performed by such consultants. 19 3. CONCENTRATION OF CREDIT RISK Financial instruments that potentially subject us to concentrations of credit risk consist principally of accounts receivable from sales in the ordinary course of business.Management reviews our accounts receivable for potential doubtful accounts and maintains an allowance for estimated uncollectible amounts.Generally, no collateral is received from customers for our accounts receivable.Our policy is to write-off uncollectable amounts at the time it is determined that collection will not occur. During the six months ended April 30, 2011, one customer in the Encryption Products and Services Segment represented 35% of total net revenue.During the six months ended April 30, 2010, one customer in the Display Technology Segment represented 83%, of total net revenue. 4. FAIR VALUE MEASUREMENTS ASC 820 “Fair Value Measurements and Disclosures” (“ASC 820”) defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measurements.In accordance with ASC 820, we have categorized our financial assets, based on the priority of the inputs to the valuation technique, into a three-level fair value hierarchy as set forth below.We do not have any financial liabilities that are required to be measured at fair value on a recurring basis.If the inputs used to measure the financial instruments fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. Financial assets recorded in the accompanying condensed consolidated balance sheets are categorized based on the inputs to the valuation techniques as follows: Level 1 - Financial assets whose values are based on unadjusted quoted prices for identical assets or liabilities in an active market which we have the ability to access at the measurement date. Level 2 - Financial assets whose values are based on quoted market prices in markets where trading occurs infrequently or whose values are based on quoted prices of instruments with similar attributes in active markets. Level 3 – Financial assets whose values are based on prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement.These inputs reflect management’s own assumptions about the assumptions a market participant would use in pricing the asset.We do not currently have any Level 3 financial assets. 20 The following table presents the hierarchy for our financial assets measured at fair value on a recurring basis as of April 30, 2011: Level 1 Level 2 Level 3 Total Money market funds – Cash and cash equivalents $ $
